Citation Nr: 1138105	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  07-34 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a bilateral hand disorder, to include a skin disorder and a neurological disorder (previously claimed as frostbite of the fingers).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1962 to September 1966, from January 1991 to July 1991, and from April 2003 to April 2005.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  The RO in Jackson, Mississippi, is currently handling the matter.

The issue of entitlement to service connection for hemorrhoids has been raised by the record in a July 2011 statement by the Veteran's representative, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claim can be properly adjudicated.  

In support of his claim, the Veteran was provided VA examinations in February 2007 and May 2008.  The Board finds these examinations to be inadequate for deciding the Veteran's claim.

First, the February 2007 VA examiner, following a physical examination of the Veteran and a review of the claims file, diagnosed the Veteran with "mild subjective superficial sensory loss in the hands suggestive of polyneuropathy."  The VA examiner then determined that he could not "tie the sensory loss to cold injury without resorting to mere speculation."  The VA examiner provided no rationale for this opinion.  In addressing cases in which a VA medical professional cannot render a medical opinion as to etiology without resorting to mere speculation, the Court of Appeals for Veteran's Claims recently determined that a VA examiner cannot use speculation "as a substitute for the full consideration of all pertinent and available medical facts to which a claimant is entitled."  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Here, it is unclear whether the VA examiner closely considered the Veteran's lay statements, his service treatment records (STRs), and the medical literature reviewed in forming the medical opinion.  Thus, the examination is inadequate.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  

Second, the May 2008 VA examiner, following a physical examination of the Veteran and a review of the claims file, diagnosed the Veteran with a "subjective sense of cold hands."  The VA examiner then determined that he could not "relate [the Veteran's] subjective complaints or the subjective sensory loss to his reported cold exposure."  The VA examiner provided no rationale for this opinion.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In this regard, the examination fails and a new examination is required.  Id.  

Additionally, both VA examinations failed to address the Veteran's bilateral hand disorder in the context of his three periods of active duty (i.e., whether the disorder was incurred in one period of active duty and aggravated beyond its normal progression by another period of active duty).  In this regard, the examinations also fail.  Id.  

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  If a VA examination is inadequate, the Board must remand the case.  Thus, the Board finds that another examination is necessary before a decision on the merits may be reached.  


Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA examination to ascertain the nature and etiology of his current bilateral hand disorder, to include a skin examination and a neurological examination.  Properly notify the Veteran of the examination by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder, including the Veteran's lay statements, his STRs, and the medical literature have been reviewed in forming the medical opinion.  

The VA examiner must offer opinions on the following:

a)  Is it at least as likely as not (a probability of at least 50 percent or more) that the Veteran's current bilateral hand disorder is related to his first period of active duty from October 1962 to September 1966?  Comment specifically upon his September 1963 right finger infection, his December 1963 frostbite injury to the hands, his March 1965 right wrist cyst, his May 1965 rash on his hands, and his December 1965 left elbow injury.

b)  Did the Veteran's current bilateral hand disorder clearly and unmistakably pre-exist his entry into his second period of active duty from January 1991 to July 1991?  Comment specifically upon the May 1981 "mild tremor" of the Veteran's hand, and on the May 1981 and February 1985 "mild neurodermatitis of the right hand."

i) If there is clear and unmistakable evidence that the bilateral hand disorder pre-existed this period of active duty, is there clear and unmistakable evidence (evidence that is obvious and manifest) that the bilateral hand disorder was not aggravated beyond its natural progression during this period of active duty?  

ii) If there is not clear and unmistakable evidence that the bilateral hand disorder pre-existed his second period of active duty, is it at least as likely as not (a probability of at least 50 percent or more) that his bilateral hand disorder is related to his second period of active duty from January 1991 to July 1991?

c)  Did the Veteran's current bilateral hand disorder clearly and unmistakably pre-exist his entry into his third period of active duty from April 2003 to April 2005?  Comment specifically on the January 2005 and March 2005 complaints of cold hands.

i) If there is clear and unmistakable evidence that the bilateral hand disorder pre-existed this period of active duty, is there clear and unmistakable evidence (evidence that is obvious and manifest) that the bilateral hand disorder was not aggravated beyond its natural progression during this period of active duty?  
ii) If there is not clear and unmistakable evidence that the bilateral hand disorder pre-existed his third period of active duty, is it at least as likely as not (a probability of at least 50 percent or more) that his bilateral hand disorder is related to this period of active duty from April 2003 to April 2005?  

The VA examiner is asked to note the different standards of proof.  The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  In comparison, "clear and unmistakable evidence" means "with a much higher certainty than 'at least as likely as not' or 'more likely than not.'"

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved will be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.  All necessary studies and tests should be conducted.

If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case.  The consequences of failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

2.  After the above action has been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



